[Cite as State ex rel. Washington v. Breux, 2019-Ohio-3088.]


 STATE OF OHIO    )                                            IN THE COURT OF APPEALS
                  )ss:                                         NINTH JUDICIAL DISTRICT
 COUNTY OF SUMMIT )


 STATE EX REL. JIMMIE L.                                       C.A. No. 29436
 WASHINGTON

        Relator

        v.

 HONORABLE ALISON BREAUX                                       ORIGINAL ACTION IN
                                                               PROCEDENDO
        Respondent



Dated: July 31, 2019



        PER CURIAM.

        {¶1}     Relator, Jimmie L. Washington, has petitioned this Court for a writ of

procedendo to compel Respondent, Judge Breaux, to rule on two motions he filed. Judge

Breaux has moved to dismiss and attached a copy of a journal entry that denied Mr.

Washington’s motions. The trial court docket demonstrates that Judge Breaux has entered

an order that denies the pending motions. Because Judge Breaux has ruled on the

motions, Mr. Washington’s claim is moot, and this Court dismisses his complaint.

        {¶2}     To be entitled to a writ of procedendo, Mr. Washington must establish a

clear legal right to require Judge Breaux to proceed, a clear legal duty on the part of Judge

Breaux to proceed, and a lack of an adequate remedy in the ordinary course of law. State

ex rel. Miley v. Parrott, Judge, 77 Ohio St. 3d 64, 65 (1996).              Procedendo is the
                                                                             C.A. No. 29436
                                                                                 Page 2 of 3

appropriate remedy when a court has refused to render a judgment or has unnecessarily

delayed proceeding to judgment. See, e.g., State ex rel. CNG Financial Corp. v. Nadel,

111 Ohio St. 3d 149, 2006-Ohio-5344, ¶ 20. It is well-settled that procedendo will not

“compel the performance of a duty that has already been performed.” State ex rel. Grove

v. Nadel, 84 Ohio St. 3d 252, 253, 1998-Ohio-541.

       {¶3}     Mr. Washington sought a writ of procedendo to order Judge Breaux to rule

on his motions. This Court may consider evidence outside the complaint to determine

that an action is moot. State ex rel. Nelson v. Russo, 89 Ohio St. 3d 227, 228 (2000).

According to Judge Breaux’s motion to dismiss, and a review of the trial court docket,

Judge Breaux has ruled on all of Mr. Washington’s pending motions. Accordingly, this

matter is moot.

       {¶4}     Because Mr. Washington’s claim is moot, his complaint is dismissed. Costs

are taxed to Mr. Washington. The clerk of courts is hereby directed to serve upon all

parties not in default notice of this judgment and its date of entry upon the journal. See

Civ.R. 58(B).




                                                 THOMAS A. TEODOSIO
                                                 FOR THE COURT

HENSAL, J.
SCHAFER, J.
CONCUR.
                                                                   C.A. No. 29436
                                                                       Page 3 of 3




APPEARANCES:

JIMMIE L. WASHINGTON, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant
Prosecuting Attorney, for Respondent.